   Case 4:20-cv-00244-RSB-CLR Document 5 Filed 12/17/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


 JONATHAN DAVIS,

                Plaintiff,                                   CIVIL ACTION NO.: 4:20-cv-244

         v.

 JASON BRAGG and JIMMY MCDUFFIE,

                Defendant.


                                            ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's October 6, 2020, Report and Recommendation, (doc. 4), to which plaintiff has not filed an

objection. The Court, therefore, ADOPTS the Report and Recommendation as its opinion.

       The Magistrate Judge recommended that plaintiff’s motion for leave to proceed in forma

pauperis be denied and the case dismissed. (Doc. 4). In his motion, plaintiff attests to earning

$1,800.00 in monthly wages and holding an additional $1,400.00 in other liquid assets. (Doc. 2).

As the Magistrate Judge noted in his Report and Recommendation, “the fact that financing his own

litigation may cause some difficulty is not sufficient to relieve a plaintiff of his obligation to pay

his own way where it is possible to do so without undue hardship.” (Doc, 4 at 2 (citing Thomas

v. Sec’y of Dep’t of Veterans Affairs, 358 F. App’x. 115, 116 (11th Cir. 2009)). Though plaintiff’s

claimed expenses equal his monthly wages, he has not established that the payment of the required

filing fee would present a burden beyond reducing his personal savings. Accordingly, the Court

ADOPTS the Report and Recommendation (doc. 4) as its opinion. The motion for leave to
   Case 4:20-cv-00244-RSB-CLR Document 5 Filed 12/17/20 Page 2 of 2



proceed in forma pauperis is DENIED (doc. 2) and the complaint is DISMISSED WITHOUT

PREJUDICE. The Clerk of Court is DIRECTED to CLOSE this case.

      SO ORDERED, this 17th day of December, 2020.




                                R. STAN BAKER
                                UNITED STATES DISTRICT JUDGE
                                SOUTHERN DISTRICT OF GEORGIA




                                         2
